DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 08/03/2020.
This action is in response to arguments and/or amendments filed on 10/05/2021. Claims 1-20 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. 
Rejection of claims under 35 U.S.C. § 103
Applicant asserts that “In rejecting Applicant's argument, the Office asserted that "Scotto teaches a method or system that accepts user input [corresponds to herefore, Applicant submits that Sotto does not teach, or even suggest, claim 1 at least because, as stated above, "cuisine type" as defined in Scotto does not qualify as "an alimentary combination" as disclosed in the present application." (Remarks pg. 9)

Examiner’s response:
	The Examiner respectfully disagrees. Scotto teaches a method or system that accepts user input[corresponds to request] and identify the subject restaurant and the type of services that different type of restaurants offer and allows user choose the type of restaurant or services. Col 3 lines 60-64 discloses user choosing delivery option[which corresponds to placing an order] and the different type of cuisine[corresponds to alimentary combinations] because cuisine include combination of multiple ingredients offered at each restaurant are shown clearly on col 3 lines 35-40 and they are stored in database 14 where the computer is able to access when user input request. 


“Furthermore, Examiner asserts that the combination of Scotto and Fung teaches "the machine learning process trained by data correlating alimentary provider score to alimentary combinations...." As support, Examiner cites "FIG. 7 illustrates an example of how a personal Page 9 of 13.Application Serial No.: 16/983,065 Attorney Docket: 1057-133USU1 The score machine learning model is trained. Each training example consists of a (user, place) pair, optional context information, and a corresponding label. First, various user, place, and context data are joined together and a set of feature extractors are applied to the joined data to generate the relevant machine learning features. Similarly, a label extractor is applied to the corresponding training data source to generate the necessary label for the example" (Fung, [0066]). Applicant respectfully disagrees. According to Fung, each training example includes a "(user, place) pair," context information, and a label. For much the same reasons asserted above, applicant asserts that none of a "(user, place) pair," context information, or a label, at the level of specificity disclosed can be considered an "alimentary combination." Thus, for at least this reason, applicant asserts that Fung does not disclose the claim limitation of "the machine learning process trained by data correlating alimentary provider score to alimentary combinations..." For the reasons stated above, applicant submits that the combination of Scotto, Fung, and Calargun is improper as every element of claim 1 is not taught by the combination of references cited. As such, Examiner has failed to establish a prima facie case of obviousness. Applicant respectfully requests that this rejection is reconsidered and withdrawn.” (Remarks pg. 9-10)

Examiner’s response:
The Examiner respectfully disagrees. Fung teaches personal scores are computed using machine learning as evidence by para [0065]. Personal score are generated based on identified user preferences and para [0040] discloses search result showing ratings of restaurants and personal score may give a better indication to the user whether the user is likely to enjoy one restaurant over another. Para [0060] disclosed the different parameters that may be used to determine personal score for restaurant which include budget, cuisine, fast food, offerings, ambiance etc. Finally, the machine learning model is trained using the training data which comes from various sources including user data[which include user preference of one cuisine over another], context data and visit history etc as evidence by para [0067] and therefore Fung teaches “the machine learning process trained by data correlating alimentary provider score to alimentary combinations” as clearly evidence by para [0066-0067].  


“Calargun fails to cure any of deficiencies of Scotto and Fung, alone or in combination. Calargun teaches a "system for providing anticipatory meal takeout and delivery services." (Calargun at col. 1 lines. 45-46)… however, Calargun fails to disclose or even suggest, “alimentary combination” as disclosed in the present application. Applicant submits that Calargun, alone or in combination with Fung and Scotto, fails to disclose, or even suggest, claim 1. As such, Applicant submits that the rejection to claim 1 has been overcome. Applicant respectfully requests reconsideration and withdrawal of the rejection.” (Remarks pg. 9-10)

Examiner’s response:
The Examiner respectfully disagrees. Calargun teaches meal ordering service to receive takeout and delivery orders from customers. Calargun clearly teaches alimentary combination as evidence by col 10 lines 19-32 because at step 414 select menu items based on user preferences and user preference include specific cuisine[corresponds to alimentary combination] type. Fig. 3 shows the ordering service shows recorded information include meals corresponds to alimentary combinations], nutritional information regarding each ordered meal and ratings or reviews of the meal orders. 

“Dependent claims 2-4, 7, 9 and 10 directly or indirectly depend from claim 1. As such, since the combination of Scotto, Fung, and Calargun fails to teach every limitation of claim 1, as discussed above, the combination also fails to teach every limitation of claims 2-4, 7, 9, and 10. Applicant submits that the rejection to these claims has been overcome. Applicant respectfully requests reconsideration and withdrawal of the rejections.” (Remarks pg. 10)

Examiner’s response:
The Examiner respectfully disagrees. There isn’t a specific remarks as to how the combinations of the cited references does not teach dependent claims 2-4, 7, 9 and 10 therefore the 35 U.S.C 103 rejections made in the previous Office Action has been maintained. 


 “II. The combination of Scotto, Fung, and Calargun does not teach all of the limitations of claim 11. Examiner rejected claim 11 using the combination of Scotto, Fung, and Calargun for the same basis as independent claim 1, asserting that they are analogous system and method claims. Thus, applicant respectfully asserts that the combination of Scotto, Fung, and Calargun fails to teach every element of claim 11, for at least the reasons discussed above with respect to claim 1. Therefore, applicant respectfully requests that this rejection is reconsidered and withdrawn. Dependent claims 12-14, 17, and 20 directly or indirectly depend from claim 11. As such, since the combination of Scotto, Fung, and Calargun fails to teach every limitation of claim 11, as discussed above, the combination also fails to teach every limitation of claims 12-14, 17, and Page 10 of 13Application Serial No.: 16/983,065 Attorney Docket: 1057-133USU1. Applicant submits that the rejection to these claims has been overcome. Applicant respectfully requests reconsideration and withdrawal of the rejections.” (Remarks pg. 10-11)

Examiner’s response:
The Examiner respectfully disagrees. Since independent claim 11 is analogous claim to independent claim 1 therefore is rejected on the same ground as independent claim 1. Please refer back to response to arguments for independent claim 1.  

“Dependent claim 8 directly or indirectly depends from claim 1. Examiner asserts that the combination of Scotto, Fung, and Calargun teaches claim 1. For the reasons already discussed Application Serial No.: 16/983,065 Attorney Docket: 1057-133USU1above, Applicant asserts that the combination of Scotto, Fung, and Calargun fails to teach every limitation of claim 1. Furthermore, Applicant asserts that Cicerchi fails to cure this deficiency. As the proposed combination of Scotto, Fung, Calargun, and Cicerchi fails to disclose every element of claim 1, it also fails to disclose every element of claim 8. Thus, Applicant respectfully requests that this rejection is reconsidered and withdrawn. Examiner rejected claim 18 using the combination of Scotto, Fung, Calargun, and Cicerchi using the same basis as for claim 8, asserting that they are analogous system and method claims. Thus, Applicant respectfully asserts that the combination of Scotto, Fung, Calargun, and Cicerchi fails to teach every element of claim 18 for at least the reasons discussed above with respect to claim 8. Therefore, Applicant respectfully requests that this rejection is reconsidered and withdrawn.” (Remarks pg. 12)

Examiner’s response:
The Examiner respectfully disagrees. There isn’t a specific remark as to how the combinations of the cited references for dependent claim 8 fail to teach the claim limitations for dependent claim 8 therefore the 35 U.S.C 103 rejections made in the previous Office Action has been maintained. In addition, Cicerchi was never used to reject dependent claim 8. 


“Dependent claim 9 directly or indirectly depends from claim 1. Examiner asserts that the combination of Scotto, Fung, and Calargun teaches claim 1. For the reasons already discussed above, Applicant asserts that the combination of Scotto, Fung, and Calargun fails to teach every limitation of claim 1. Furthermore, Applicant asserts that Perkowitz fails to cure this deficiency. As the proposed combination of Scotto, Fung, Calargun, and Perkowitz fails to disclose every element of claim 1, it also fails to disclose every element of claim 8. Thus, Applicant respectfully requests that this rejection is reconsidered and withdrawn.” (Remarks pg. 12)

Examiner’s response:
The Examiner respectfully disagrees. There isn’t a specific remark as to how the combinations of the cited references for dependent claim 8 fail to teach the claim limitations for dependent claim 9 therefore the 35 U.S.C 103 rejections 


“Examiner rejected claim 19 using the combination of Scotto, Fung, Calargun, and Perkowitz using the same basis as for claim 9, asserting that they are analogous system and method claims. Thus, Applicant respectfully asserts that the combination of Scotto, Fung, Calargun, and Perkowitz fails to teach every element of claim 19 for at least the reasons discussed above with respect to claim 8. Therefore, Applicant respectfully requests that this rejection is reconsidered and withdrawn.” (Remarks pg. 12)

Examiner’s response:
The Examiner respectfully disagrees. There isn’t a specific remark as to how the combinations of the cited references for dependent claim 8 fail to teach the claim limitations for dependent claim 19 therefore the 35 U.S.C 103 rejections made in the previous Office Action has been maintained. In addition, Perkowitz was never used to reject dependent claim 19. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-11-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scotto et al. (US Pat No. 8595050 B2) in view of in view of Fung et al. (US 2019/0340537 A1) and further in view of Calargun et al. (US Pat. No. 9898788 B1). 
Regarding claim 1 (Previously Presented)
Scotto teaches a method of data classification to generate a second alimentary provider, (col 4 lines 5-8 “After assembling competitor set 2, the utility then generates a cuisine match score for each restaurant within competitor set 2 in step 28. The details of how a cuisine match score can be generated are discussed below with regard to FIG. 3.”) the method comprising: inputting, by a computing device, (claim 1 “retrieving a plurality of restaurants from the database over a network interface wherein the network interface is coupled to a processor of the computer;”) a request for an alimentary combination from a user, (col 3 lines 48-54 “In a first step 20, a number of user inputs[corresponds to request] are accepted, including identifying the Subject restaurant, specifying whether restaurants providing their service through pickup, delivery, either pickup or delivery, or both pickup and delivery are to be included in the search, and a maximum radius to search in.” and col 3 lines 60-64 “The first filter removes all restaurants that do not provide the chosen pickup or delivery service, and assembles competitor set 1. For example, if delivery were chosen above, all restaurants that provide only pickup service would be filtered out of competitor set 1.” Scotto teaches cuisine type which corresponds to alimentary combination as evidence by col 4 lines 26-32 “FIG. 3 is a flow chart that illustrates the process by which a cuisine type match score can be computed. In step 50, the database record for the subject restaurant is retrieved from the database. In step 52, a check is made to determine if there are more competitor restaurants in competitor set 2 to compute cuisine type match scores for. If there are not, the process exits in step 54.”)
…
classifying by the computing device, (claim 1 “retrieving a plurality of restaurants from the database over a network interface wherein the network interface is coupled to a processor of the computer;”) a plurality of alimentary providers, (abstract “A utility for determining the competitors of a subject restaurant accesses a database that contains information about other, nearby restaurants[corresponds to plurality of alimentary providers]. The utility assigns a competitor score to each restaurant within the maximum radius based on the distance from the subject restaurant, as well as the cuisine types, menus, and order histories of the subject and competitor restaurants.”)
…
 (claim 1 “retrieving a plurality of restaurants from the database over a network interface wherein the network interface is coupled to a processor of the computer;”) the second alimentary provider to the user. (Examiner notes that after step 60 in FIG. 3 the process then loops back to step 52 and exit which means present user with the second alimentary provider see col 4 lines 32-39 “if there are more competitor restaurants in competitor set 2, execution transitions to step 56, where the next competitor restaurant in competitor set 2 is retrieved. In step 58, the cuisine type match score for the present competitor restaurant is computed, and in step 60, the cuisine type match score for the present competitor is saved for future use.” also see the recommended restaurants are presented to user in step 36 of FIG. 2 There are a number of ways that competitors can be trimmed from the list; for example, the lowest scoring restaurant can be removed, or a percentage, such as 30%, of the lowest scoring restaurants can be removed. Finally, in step 36, the competitor restaurants are presented by the utility.”)
selecting, by the computing device, (claim 1 “retrieving a plurality of restaurants from the database over a network interface wherein the network interface is coupled to a processor of the computer;”) a second alimentary provider from the plurality alimentary provider as a function of the alimentary provider score; (col 4 lines 32-39 “if there are more competitor restaurants in competitor set 2, execution transitions to step 56, where the next competitor restaurant in competitor set 2 is retrieved[corresponds to selecting second alimentary provider]. In step 58, the cuisine type match score for the present competitor restaurant is computed, and in step 60, the cuisine type match score for the present competitor is saved for future use.”)
Scotto does not teach wherein the alimentary combination is prepared by a first alimentary provider; 
…
wherein classifying further comprises: receiving alimentary provider training data, wherein the alimentary provider training data includes a plurality of data entries, each of the data entries including one or more elements of the each of the plurality of alimentary providers and one or more correlated alimentary combinations; 
training an alimentary provider classifier as a function of the alimentary provider training data;
and outputting the plurality of alimentary providers as a function of the alimentary provider classifier and the request for the alimentary combination; 
determining, by the computing device, an alimentary provider score of a plurality of second alimentary combinations prepared by the plurality of alimentary providers as a function of a first machine-learning process, 
the machine learning process trained by training data correlating alimentary provider score to alimentary combinations. 
Fung teaches wherein classifying further comprises: receiving alimentary provider training data, (para [0070] “The label extractor takes the training data and outputs a single label for each example which again could be a scalar, category label, or other suitable values for machine learning models. As an example, the label could be the number of times the user has visited the place, or the label could be the response the user selected when asked how much they like the place in a survey.” Examiner notes that training data include feature from user preference for particular cuisine at a restaurant see para [0069] “A feature based solely on place data could be the places' average star rating or number of visitors, indicating the place's general popularity. A feature based on the combination of user and place data could be the user's preference for particular cuisines or menu items served at the place. Another example could be how similar the place is to one of the user's favorite restaurants.”)
…
training an alimentary provider classifier as a function of the alimentary provider training data; (para [0066] “FIG. 7 illustrates an example of how a personal score machine learning model is trained. Each training example consists of a (user, place) pair, optional context information, and a corresponding label. First, various user, place, and context data are joined together and a set of feature extractors are applied to the joined data to generate the relevant machine learning features. Similarly, a label extractor is applied to the corresponding training data source to generate the necessary label for the example.” Examiner notes that the machine learning model is trained based on feature extraction that includes user preference for particular restaurant see para [0069] “A feature based solely on place data could be the places' average star rating or number of visitors, indicating the place's general popularity. A feature based on the combination of user and place data could be the user's preference for particular cuisines or menu items served at the place. Another example could be how similar the place is to one of the user's favorite restaurants…. [0067] the user, place, context and training data can come from various sources. User data may include inferred and explicit user preferences, their visited places, ratings and reviews they have posted, places they have bookmarked or saved, etc. Place data may include average star ratings, reviews from the general public, photos of the place, webpages mentioning the place, price level, menu items / cuisines served, etc. Context data may include time of day, day of the week, season, weather, if the user is traveling , or if the user is making plans with other people . Finally, training data can come from visit history”)
…
determining, by the computing device, (processor 220) an alimentary provider score of a plurality of second alimentary combinations prepared by the plurality of alimentary providers (para [0059] “Restaurant B most closely matches the explicit and/or implicit preferences of the user 305, and thus is listed at the top with a high personal score of 93%. A next closest match to the user's preferences is Restaurant X, with a personal score of 81%. Further matches, with descending scores, may be listed below Restaurant X and may be viewed by scrolling or the like.” Examiner notes that the personal score is based on feature extraction that includes user preference for particular cuisine see para [0069] “A feature based solely on place data could be the places' average star rating or number of visitors, indicating the place's general popularity. A feature based on the combination of user and place data could be the user's preference for particular cuisines or menu items served at the place. Another example could be how similar the place is to one of the user's favorite restaurants.”) as a function of a first machine-learning process, (para [0065] “The personal score may be computed using machine learning. According to some examples, the process is split into different phases, including feature extraction, training example generation, model training and evaluation.”)
the machine learning process trained by training data correlating alimentary provider score to alimentary combinations; (para [0066-0067]] “FIG. 7 illustrates an example of how a personal score machine learning model is trained. Each training example consists of a (user, place) pair, optional context information, and a corresponding label. First, various user, place, and context data are joined together and a set of feature extractors are applied to the joined data to generate the relevant machine learning features. Similarly, a label extractor is applied to the corresponding training data source to generate the necessary label for the example.”)
Scotto and Fung are analogous art because they are both directed to recommendation system.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the steps for determining competitors of restaurant for pickup and delivery business of Scotto with recommending places to visit for end user for dining and provide the best rating and scores of Fung. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve recommending end user with preferences without having to look at ratings and reviews of a place or consult friends which is time Fung (para [0002] “When deciding which place to visit, such as dining out, finding things to do on a weekend, going shopping, etc., users use various information to help them make a decision. They may look at ratings and reviews of a place, consult their friends or family, or rely on third party rankings to formulate an opinion of a place. This process can be lengthy and time-consuming as this information is meant to be consumed by everyone, and opinions vary from one person to the next. A user may look at a rating or a review and wonder if the reviewer has similar taste to them or cares about the same things.”).
Scotto in view of Fung does not teach wherein the alimentary combination is prepared by a first alimentary provider;
…wherein the alimentary provider training data includes a plurality of data entries, each of the data entries including one or more elements of the each of the plurality of alimentary providers and one or more correlated alimentary combinations.
Calargun teaches wherein the alimentary combination is prepared by a first alimentary provider; (Examiner notes that at step 414 Calargun teaches choosing meals based on historical order and at step 414 see col 10 lines 19-32 “The action 414 comprises determining menu items for an order to be placed anticipatorily on behalf of the customer, which may be based at least in part on the historical menu item ordering data. The action 414 may be performed by examining customer preferences and past orders for the customer from the selected restaurant and from other restaurants. In addition, the action 414 may consider ratings provided by the customer for past meals from the selected restaurant. In some cases, customer preferences may indicate specific meals that may be considered as desirable options from each of the available restaurants, and the action 414 may select menu items based on such preferences. Preferences may also specify desired cuisines and other information that may guide in menu item selection.” Then the order was placed and prepared by the selected restaurant see col 10 lines 60-67 “An action 418, which is performed if the customer confirms the order, modifies the order, or fails to cancel the order, comprises placing the order with the selected restaurant. This may involve transmitting the order to the restaurant terminal 106 and displaying the order. The action 418 is performed at a time that is prior to the desired delivery time of the meal by at least the estimated lead time. In some cases, it may be possible to specify a specific delivery time for delivery of the meal. In other cases, a restaurant may respond to an order by delivering the meal as soon as possible.”)
…wherein the alimentary provider training data includes a plurality of data entries, (col 4 lines 37-42 “The ordering service 102 has a training module 112 that uses training data 114 to build a predictive model 116. The training data 114 comprises information describing past behavior, statuses, activities, ordering details, and other information regarding multiple orders and multiple customers over time.”)
each of the data entries including one or more elements of the each of the plurality of alimentary providers and one or more correlated alimentary combinations. (Col 5 lines 3-17 “The data sources 107 may also provide training data 114 regarding different types of online activities, such as past purchases of various items by multiple customers and demographic information regarding multiple customers. For example, the ordering service 102 may be part of a larger infrastructure that provides different types of services such as online sales of various items. Past purchases by customers of different items, such as books, music, equipment, etc., may at times be relevant to the customers' preferences regarding meals and restaurants. For example, previous purchases of cookbooks specializing in vegetarian dishes may indicate a preference by a customer for vegetarian meals and restaurants. As another example, previous online purchases of food ingredients may indicate a preference for certain types of ethnic cuisines.” Also see col 8 lines 36-41 “As a customer places or receives orders through the ordering service 102, the ordering service 102 records the information about the orders. The recorded information may include the ordering and delivery times of past meal orders, the restaurants with which the meal orders were placed, the menu items included in the meal orders, the costs of or charges for the ordered meals, nutritional information regarding each ordered meal, customer ratings or reviews of the meal orders, etc.”)
Scotto, Fung and Calargun are analogous art because they are all directed to recommendation system.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scotto in view Fung to incorporate the teaching of Calargun in order to include an improved machine learning method or system for meal ordering for end users.  
Calargun (col 1 lines 12-16 “One issue with food takeout and delivery services is the time lag in delivering or fulfilling a meal order. People tend to place their orders when they become hungry, but the meals may not arrive until quite some time later.”).
Regarding claim 11
Claim 11 is a system claim correspond to the method claim 1 and is rejected for the same basis as independent claim 1 since they are analogous claim.

Regarding claim 2
Scotto in view of Fung with Calargun teaches claim 1. 
Scotto further teaches wherein the plurality of alimentary providers serves an identical cuisine type as the first alimentary provider. (Col 6 line 49-54 “For example, one restaurant may call a hamburger with cheese a “cheeseburger while another restaurant may refer to it as an ‘old fashioned burger with cheese.’” also see claim 1 “iii) filtering, by the processor, the first set of restaurants to produce a second set of restaurants with a similar cuisine as the first restaurant;”)
Regarding claim 12
Claim 12 is a system claim correspond to the method claim 2 and is rejected for the same basis as dependent claim 2 since they are analogous claim.  

Regarding claim 3
Scotto in view of Fung with Calargun teaches claim 1. 
Scotto further teaches the method further comprising: filtering the plurality of alimentary providers as a function of the type of cuisine. (Claim 1 “ii) filtering, by the processor, the plurality of restaurants to produce a first set of restaurants within a radius of the location of the first restaurant; iii) filtering, by the processor, the first set of restaurants to produce a second set of restaurants with a similar cuisine as the first restaurant;”)
Regarding claim 13
Claim 13 is a system claim correspond to the method claim 3 and is rejected for the same basis as dependent claim 3 since they are analogous claim.  

Regarding claim 4
Scotto in view of Fung with Calargun teaches claim 1. 
Scotto further teaches the method further comprising: filtering the plurality of alimentary providers as a function of the user preferences. (FIG. 2a tem 24 “Filter set of all market restaurants to remove restaurants that do not match choice of pickup/delivery”)
Regarding claim 14
Claim 14 is a system claim correspond to the method claim 4 and is rejected for the same basis as dependent claim 4 since they are analogous claim.  


Regarding claim 7
Scotto in view of Fung with Calargun teaches claim 1. 
Scotto further teaches the method further comprising: determining that the alimentary combination is not available at the first alimentary provider. (Col 7 lines 24-31 “If the ingredients are available, each ingredient of the two menu items could be compared, and a score derived from the comparison. For example, if a menu item of a Subject restaurant[corresponds to first alimentary provider] has ten ingredients, and a menu item of a competitor restaurant matches six ingredients, a match score of 0.6 could result. This model can, of course, be further adjusted so that only similar cuisines are compared.”)
Regarding claim 17
Claim 17 is a system claim correspond to the method claim 7 and is rejected for the same basis as dependent claim 7 since they are analogous claim.   
Regarding claim 10
Scotto in view of Fung with Calargun teaches claim 1. 
Calargun further teaches the method further comprising: determining a projected delivery time for the second alimentary combination from the second alimentary provider by: training a second machine-learning process using training data correlating past delivery times data with delivery parameters; (col 2 lines 26-37 “Menu item ordering data may include past times at which customers placed online orders or at which orders were predictively placed on behalf of the customers, the food items of the orders, the costs of the orders, the restaurants with which the orders were placed, whether the orders were for take-out or delivery, the delivery times of the orders, and so forth… The historical context data and historical menu item ordering data are used to train a predictive model that is used in conjunction with customer-specific data to predict the probability of a customer ordering a meal from any given restaurant at any future time.”)
receiving at least a delivery parameter. (Examiner notes that FIG. 2 shows training module 112 receives historical data 202 and historical ordered data 204 and historical ordered data 204 include delivery parameter see col 4 lines 37-43 “The ordering service 102 has a training module 112 that uses training data 114 to build a predictive model 116. The training data 114 comprises information describing past behavior, statuses, activities, ordering details, and other information regarding multiple orders and multiple customers over time.” Historical parameter or feature values is mention on col 5 lines 57-67 “In the example described herein, the historical feature values used in constructing the predictive model 116 comprise historical context data 202 and historical order data 204. The historical context data 202 may comprise information relating to customers at different times in the past. For example, the historical context data 202 may indicate statuses of the customers, such as past locations and activities of the customers at different times.”)
and outputting the projected delivery time as a function at the at least delivery parameter using the second machine-learning process; (col 10 lines 9-18 “An action 412 comprises determining whether the current time is approaching the time at which the order should be placed, accounting for the estimated lead time, to ensure that the order will be delivered by the desired delivery time. For example, the action 412 may comprise determining whether the current time is within a threshold time of the desired delivery time minus the estimated lead time. If not, no further action is performed. Otherwise, if the current time is within a threshold time of the desired delivery time minus the estimated lead time, an action 414 is performed”)
Scotto, Fung and Calargun are analogous art because they are all directed to recommendation system.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scotto in view Fung to incorporate the teaching of Calargun in order to include an improved machine learning method or system for meal ordering for end users.  
One of ordinary skill in the art would have been motivated to make this modification in order to overcome time delay in delivering or fulfilling a meal order and accurately predict when to order food for end user before they become hungry as disclosed by Calargun (col 1 lines 12-16 “One issue with food takeout and delivery services is the time lag in delivering or fulfilling a meal order. People tend to place their orders when they become hungry, but the meals may not arrive until quite some time later.”).
Regarding claim 20
Claim 20 is a system claim correspond to the method claim 10 and is rejected for the same basis as dependent claim 10 since they are analogous claim.   

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Scotto et al. (US Pat No. 8595050 B2) in view of in view of Fung et al. (US 2019/0340537 A1) and further in view of Calargun et al. (US Pat. No. 9898788 B1) and further in view of Kashani et al. (US 2019/0163710 A1). 
Regarding claim 5 
Scotto in view of Fung with Calargun teaches claim 1. 
Scotto in view of Fung with Calargun does not teach the method further comprising: training an alimentary combination classifier as a function of second alimentary combination training data; and identifying the second alimentary combination as a function of the alimentary combination classifier and the requested alimentary combination.
Kashani further teaches the method further comprising: training an alimentary combination classifier as a function of second alimentary combination training data;(para [0019] “By using training data that is associated with a particular user, a data model trained on this data may more accurately reflect the preferences of the person associated with the user, over other methods for developing such models. Other systems may attempt to improve a user's recommendations by trying to find other users who are "similar” to the given user. Food preferences, however, may vary widely among people with the same demographic profile. Considering a particular user's choices when developing a data model may thus result in the model more closely reflecting the specific preferences of the user. Additionally, by using the components of an item as classification categories, as well as various attributes associated with the selection of the item, the data model may provide better recommendations over a system that only examples the similarity between menu items . For example, by incorporating dish ingredients, the data model may show high probability that a user will select a chicken but a low probability when the dish includes coconut”)
and identifying the second alimentary combination as a function of the alimentary combination classifier and the requested alimentary combination. (Para [0046] “In various examples, the computing device 202 can send a request 204 over the network 250 to the menu personalization service 210, and the menu personalization service 210 can respond with a personalized item list 212 that the computing device 202 can receive over the network 250. The personalized item list 212 may include items available from a particular eatery 214 and/or from multiple eateries, with the items being sorted in the personalized item list 212 according to a particular user's preferences. In various examples, the personalized item list 212 can be displayed on the computing device 202 in various ways, as discussed above.”)
Scotto, Bettadapura and Kashani are analogous art because they are all directed to data automation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scotto in view of Bettadapura to incorporate the teaching of Kashani to include machine learning algorithm in a recommendation system specifically for menu personalization service to accurately recommend particular food preference for end user as disclosed by Kashani (para [0004] “A menu for a restaurant or another type of eatery presents a patron with a list of items offered by the eatery. Menu presentations, however, including digitized menus, may provide a patron with little assistance in choosing an item. In various examples, provided are systems, methods, and computer - program products for generating personalized item lists. A personalized item list can include menu items from one or more eateries. Using machine learning, a menu personalization service can learn the particular food preferences of a user, and can use this information to generate personalized item lists.”).
Regarding claim 15
Claim 15 is a system claim correspond to the method claim 5 and is rejected for the same basis as dependent claim 5 since they are analogous claim.  

Regarding claim 6 
Scotto in view of Fung with Calargun teaches claim 1. 
Scotto further teaches wherein selecting a second alimentary provider further comprises: receiving a geographical parameter of the first alimentary provider; (claim 1 “A method of determining competitors for a first restaurant within a database of restaurants, wherein each restaurant in the database has a location, an order history, a cuisine type and a menu comprising a plurality of menu items”)
Calargun further teaches receiving geographical parameter training data; (Col 4 lines 57-64 “The training data 114 may also be received from the other data sources 107, such as websites with which customers interact. For example, the training data may include past eating habits of customers based on fitness or weight loss websites that record customer data. As another example, the training data may include data from online social networks such as location "check-ins" by customers that are recorded by such social networks.”)
training a geographical parameter classifier as a function of geographical parameter training data; (Examiner notes that the predictive model is trained using historical data which include location see col 8 lines 49-61 “An action 306 comprises building a predictive model based on the historical context data and the historical menu item ordering data, wherein the predictive model is responsive to customer-specific and restaurant-specific input data to predict a probability of the customer ordering a meal from a particular restaurant at any particular future time. The predictive model is generated from and based upon an aggregate set of data describing the experiences of a broad population of customers. The aggregate data may describe experiences of customers in different geographic locations and having different demographic characteristics. The aggregate data may also describe orders from many different restaurants.”)
Scotto, Fung and Calargun are analogous art because they are all directed to recommendation system.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scotto in view Fung to incorporate the teaching of Calargun in order to include an improved machine learning method or system for meal ordering for end users.  
One of ordinary skill in the art would have been motivated to make this modification in order to overcome time delay in delivering or fulfilling a meal order and accurately predict when to order food for end user before they become hungry as Calargun (col 1 lines 12-16 “One issue with food takeout and delivery services is the time lag in delivering or fulfilling a meal order. People tend to place their orders when they become hungry, but the meals may not arrive until quite some time later.”).
Scotto in view of Fung with Calargun does not teach and identifying a second alimentary provider as a function of geographical parameter training data and first alimentary provider.
Kashani teaches and identifying a second alimentary provider as a function of geographical parameter training data and first alimentary provider. (Para [0040] “As another example, the request 104 can indicate that the user is looking for a place to go to or is ordering for delivery , in which case the user might only be interested in eateries within a certain distance of the geolocation . In these and other examples, the menu personalization service 110 can identify the one eatery[corresponds to second alimentary] the user is interested in, or multiple eateries 114 that are within a certain distance of the geolocation 106. In the latter case, an eatery 116 that is outside[corresponds to first alimentary]  the desired area can be ignored.”)
Scotto, Fung, Calargun and Kashani are analogous art because they are all directed to data automation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scotto in view of Fung with Calargun to incorporate the teaching of Kashani to include machine learning algorithm in a recommendation system specifically for menu personalization service to accurately Kashani (para [0004] “A menu for a restaurant or another type of eatery presents a patron with a list of items offered by the eatery. Menu presentations, however, including digitized menus, may provide a patron with little assistance in choosing an item. In various examples, provided are systems, methods, and computer - program products for generating personalized item lists. A personalized item list can include menu items from one or more eateries. Using machine learning, a menu personalization service can learn the particular food preferences of a user, and can use this information to generate personalized item lists.”).
Regarding claim 16
Claim 16 is a system claim correspond to the method claim 6 and is rejected for the same basis as dependent claim 6 since they are analogous claim.   

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scotto et al. (US Pat No. 8595050 B2) in view of in view of Fung et al. (US 2019/0340537 A1) and further in view of Calargun et al. (US Pat. No. 9898788 B1) and further in view of Cicerchi et al. (US 2015/0025983 A1). 
Regarding claim 8
Scotto in view of Fung with Calargun teaches claim 1. 
Scotto in view of Fung with Calargun does not teach wherein outputting the second alimentary provider to the user, further comprises: confirming the selection of the alimentary provider by receiving a message from the user; 

Cicerchi teaches wherein outputting the second alimentary provider to the user, further comprises: confirming the selection of the alimentary provider by receiving a message from the user; (para [0051] “Referring back to FIG.2B, a “send this order” button in the new order interface tab 222 can be configured to initiate communication of an order to a restaurant. In one example, user interface 220 can be configured to request a customer location when an order is Submitted.” Also see para [0067] “In one example, order details panel 326 can be con figured to enable a Waitperson 108 to edit or override a Submitted order. In one example, an edited order is communicated to a customer 106 to confirm acceptance or rejection of the modified order.”)
and transmitting the request for the requested alimentary combination to the second alimentary provider. (para [0049] “User interface 220 includes a “new order interface tab. 222 that enables a customer 106 to create a new order and add items from a list of predetermined items associated with a selected restaurants menu. Menu items may be searched for by name, by category, by prices, or by any suitable search criteria. In one example, user interface 220 provides information about a menu item, Such as a photograph of the menu item, ingredients of the item, nutritional information about the menu item, whether the menu item meets certain dietary restrictions, or other Suitable information about the menu item.” Submit order send the order to restaurant see para [0051] “(para [0051] “Referring back to FIG.2B, a “send this order” button in the new order interface tab 222 can be configured to initiate communication of an order to a restaurant. In one example, user interface 220 can be configured to request a customer location when an order is Submitted.”)
Scotto, Fung, Calargun and Cicerchi are analogous art because they are all directed to placing orders at a restaurant.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scotto in view of Fung with Calargun to incorporate the teaching of Cicerchi to include method of facilitating restaurant orders that allows user to accept or reject modified orders and send them back quickly over an app to restaurant without having to call or show up in person as disclosed by Cicerchi (para [0067] “In one example, order details panel 326 can be con figured to enable a Waitperson 108 to edit or override a Submitted order. In one example, an edited order is communicated to a customer 106 to confirm acceptance or rejection of the modified order.”).
Regarding claim 18
Claim 18 is a system claim correspond to the method claim 8 and is rejected for the same basis as dependent claim 8 since they are analogous claim.   


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scotto et al. (US Pat No. 8595050 B2) in view of in view of Fung et al. (US 2019/0340537 A1) and further in view of Calargun et al. (US Pat. No. 9898788 B1) and further in view of Perkowitz et al. (US 2014/0032358 A1). 
Regarding claim 9
Scotto in view of Fung with Calargun teaches claim 1. 
Scotto further teaches and transmitting a second selection of the second alimentary provider to the user. (col 4 lines 32-39 “if there are more competitor restaurants in competitor set 2, execution transitions to step 56, where the next competitor restaurant in competitor set 2 is retrieved[corresponds to selecting second alimentary provider]. In step 58, the cuisine type match score for the present competitor restaurant is computed, and in step 60, the cuisine type match score for the present competitor is saved for future use.”)
Scotto in view of Fung with Calargun does not teach the method further comprising: rejecting the selection of the alimentary provider by receiving a message from the user. 
Perkowitz teaches the method further comprising: rejecting the selection of the alimentary provider by receiving a message from the user; (para [0153] “For example, the above mentioned fast-food-eating user could simply reject any fast food recommendation, which would result in a general penalty for that category of venue”)
Scotto, Fung, Calargun and Perkowitz are analogous art because they are directed to data automation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scotto in view of Fung with Calargun to incorporate the teaching of Perkowitz to include an improved recommendation system that makes recommendation based on location data and other Perkowitz (Para [0007] “As a result, many recommendation systems are limited in their usefulness to particular scenarios. For example, they may help a pizza fan find more pizza restaurants, a Science fiction fan find more Science fiction novels, or a lover of romantic comedies starring Jennifer Aniston find more romantic comedies starring Jennifer Aniston. However, they cannot help the pizza fan find a great burger joint, the science fiction fan find her friend's favorite science fiction novel, or the Jennifer Aniston fan find a bar that makes a great Martini.”).

Regarding claim 19
Claim 19 is a system claim correspond to the method claim 9 and is rejected for the same basis as dependent claim 9 since they are analogous claim.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GOLDBERG (US 2020/0167722 A1) teaches Aerial and/or ground based drones, which may be stored in the vehicle , may be loaded with prepared food items and deliver their payloads to delivery locations. 
Burks et al. (US 2016/0244311 A1) teaches an ordering app running on a mobile device, one or more central servers, one or more venue servers, one 
Arya et al. (“The Design of Typical Balinese Food Recommendation System Using Hybrid Method of Collaborative Filtering and Slope One Algorithm on Mobile Device Platform”) teaches collaborative Filtering method which only use rating item as recommendation parameter of Balinese typical food stalls.
Horvitz et al. (US 2007/005419 A1) teaches an ordering app running on a mobile device, one or more central servers, one or more venue servers, one or more ordering apps, plug-ins, kiosks, point of sale systems, beacons, pucks, tents, and automated appliances cooperate to prepare orders for a customer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/V.M./Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126